VOYA LETTERHEAD LAW / PRODUCT FILING UNIT ONE ORANGE WAY, C2N WINDSOR, CT 06095-4774 BRIAN H. BUCKLEY ASSISTANT VICE PRESIDENT, SR. COUNSEL PHONE: (860) 580-2810 | EMAIL: BRIAN.BUCKLEY@VOYA.COM May 4, 2016 BY EDGARLINK U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: Voya Insurance and Annuity Company and its Separate Account B Prospectus Title: Voya GoldenSelect Access® File Nos.: 333-28769 and 811-05626 Rule 497(j) Filing Ladies and Gentlemen: On behalf of Voya Insurance and Annuity Company and its Separate Account B, we hereby certify pursuant to Rule 497(j) of the Securities Act of 1933, as amended, that: · The form of Prospectus Supplement, Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) would not have differed from that contained in the most recent post-effective amendment to the above-referenced Registration Statement; and · The text of the most recent post-effective amendment to the above-referenced Registration Statement was filed electronically by EDGARLink on April 22, 2016. If you have any questions regarding this submission, please call the undersigned at 860-580-2810. Sincerely, /s/ Brian H.
